Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 30, 2020

                                       No. 04-20-00167-CR

                                        Ruben BARRERA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CR0089
                        Honorable Kevin M. O'Connell, Judge Presiding


                                          ORDER

        Generally, in a plea bargain case, a defendant may appeal only: (1) those matters that
were raised by written motion filed and ruled on before trial, or (2) after getting the trial court’s
permission to appeal. See id. 25.2(a)(2)(A),(B). The clerk’s record, which contains a written plea
bargain, establishes the punishment assessed by the court does not exceed the punishment
recommended by the prosecutor and agreed to by the defendant. See id. The clerk’s record does
not include a written motion filed and ruled upon before trial; nor does it indicate that the trial
court gave its permission to appeal. See id. The trial court’s certification, therefore, appears to
accurately reflect that this is a plea-bargain case and that appellant does not have a right to
appeal. We must dismiss an appeal “if a certification that shows the defendant has the right of
appeal has not been made part of the record.” Id. 25.2(d).

        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that appellant has the right to appeal is made
part of the appellate record by April 29, 2020. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.




                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court